EXAMINER'S AMENDMENT
This corrected notice of allowability is issued in correction of the first Notice of Allowability of August 30, 2021. An examiner’s amendment is presented, herewith, in order to obviate the interpretations under 35 USC 112(f) taken in the first notice of allowance. Claims 1-10 and 12-20 stand allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alex Katsulis on November 4, 2021.

The application has been amended as follows: 

Amend claim 1 as follows:
1. A device for reaming bone, comprising:
a shaft configured to be rotated about a long axis thereof;

an inner member disposed in threaded engagement with the shaft via first threading at the distal end region of the shaft;
a graspable user interface configured such that rotation of the graspable user interface rotates the inner member;
a having second threading; and
a carriage configured to interface with the inner member such that the inner member may rotate about the long axis relative to the carriage, wherein the plurality of cutting members are connected to the carriage, and 
wherein the inner member is configured to be rotated about the long axis, with respect to the shaft, to change a diameter of the cutting head,
wherein the shaft and inner member are each flexible, and
wherein the graspable user interface and the such that the inner member may translate axially relative to both the graspable user interface and the screw, and such that the inner member, the graspable user interface, and the screw all rotate together.
Cancel claim 2
Amend claim 3 as follows:
3. The device of claim 1, wherein the screw further includes a gauge configured to indicate the diameter of the cutting head based on a position of the screw.
Amend claim 4 as follows:
screw is disposed in threaded engagement with a proximal portion of the shaft

Amend claim 8 as follows:
8. A device for reaming bone, comprising:
a graspable member;
a shaft coupled to the graspable member and configured to rotate with respect to the graspable member about a long axis of the shaft;
a plurality of cutting members connected to a distal end region of the shaft and rotationally offset from one another about the long axis, each cutting member having a first segment and a second segment pivotably connected to one another at a first joint having a pivot pin about which the first segment and the second segment rotate;
an inner member extending along the long axis inside the shaft;
a graspable user interface configured such that rotation of the graspable user interface rotates the inner member;
a 
a carriage configured to move axially in the shaft, wherein each cutting member has opposite ends, wherein one of the opposite ends of each cutting member is pivotably connected to the shaft at a second joint, wherein the other opposite end of each cutting member is pivotably connected to the carriage at a third joint, and
wherein the inner member is configured to be rotated with respect to the shaft such that a distance between the first joint and the long axis of the shaft changes,
wherein the shaft and inner member are each flexible, and
wherein the graspable user interface and the such that the inner member may translate axially relative to both the graspable user interface and the screw, and such that the inner member, the graspable user interface, and the screw all rotate together.

Amend claim 14 as follows:
14. A device for reaming bone, comprising:
a shaft configured to be rotated about a long axis of the shaft, the shaft including a flexible sleeve;
a carriage configured to slide axially in the shaft;
a plurality of cutting members connected to a distal end region of the shaft and rotationally offset from one another about the long axis, each cutting member having a first segment and a second segment pivotably connected to one another at a joint having a pivot pin about which the first segment and the second segment rotate, wherein one end of each cutting member is pivotably connected to the shaft and an opposite end of each cutting member is pivotably connected to the carriage, wherein the first segment and the second segment have different thicknesses;
an inner member extending longitudinally in the sleeve and connected to the carriage;
a graspable user interface configured such that rotation of the graspable user interface rotates the inner member; and
a 
wherein the plurality of cutting members form at least a portion of a cutting head, and wherein the inner member is configured to be moved with respect to the shaft to drive motion of the carriage along the long axis, such that a diameter of the cutting head changes,
wherein the shaft and inner member are each flexible, and
wherein the graspable user interface and the such that the inner member may translate axially relative to both the graspable user interface and the screw, and such that the inner member, the graspable user interface, and the screw all rotate together.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799